DETAILED ACTION
  	This Office Action is in response to the amendment filed on 07/24/2022 in which Claims 1-5, 8-13, and 15-19 are presented for examination on the merits. Claims 1-5, 8-13, and 15-19, now re-numbered as claims 1-16 are pending.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
	Response to Arguments
1.	In view of the claim amendments filed on 07/24/2022 applicant’s arguments in pages 7-9 of the REMARKS with respect to the rejection under 35 U.S.C § 103(a) have been fully considered. Especially the following arguments in the remarks are persuasive: “..Shao describes applying a deterministic hash function to a block. However, Shao fails to describe determining whether or not smart contract code to be deployed on a blockchain node of a blockchain network is deterministic. In other words, Shao cannot figure out if a program is deterministic or non-deterministic, let alone, a smart contract. Moreover Shao fails to use annotations within a smart contract code to perform such a determination”. 
	In view of the aforesaid amendments and upon further search/consideration, the rejections to the respective claims under 35 U.S.C. 103(a) mailed on 04/28/2022 are hereby withdrawn. 
 				Allowable Subject Matter
2.	  Claims 1-5, 8-13, and 15-19 are allowed over prior art of record.
Reasons for Allowance
3. 	The following is an examiner’s statement of reasons for allowance:
  	Independent claims 1, 9, and 15 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
Shao et al. (US 20200387440 A1, prior art on the record) a method for formal verification of an overlay interface. The method can include an operation of determining the semantics of running a first shared primitive on an underlay interface are simulated by a first strategy. The first strategy can describe actions of the first primitive as a first function of a first log. The determining can include constructing a proof of the simulation relationship. The method can include an operation of generating an intermediate concurrent layer by composing the first strategy with a second strategy that describes actions of a second shared primitive on the underlay interface as a second function of the first log. The method can include an operation of determining that the intermediate concurrent layer is simulated by a first overlay layer (Shao, Paragraph 0013).
 Further, Shao et al. discloses  a method for verifying smart contracts. The method can include an operation of modeling one or more smart contracts as a concurrent abstraction layer. The concurrent abstraction layer can include a layer implementation, an underlay interface, and an overlay interface. The layer implementation can include the one or more smart contracts. The method can include an operation of verifying correctness of the one or more smart contracts, at least in part by constructing a formal proof that the layer implementation, running on top of the underlay interface, simulates the overlay interface (Shao, Paragraph 0014).
	Avetisov et al. ((US 20210044976 A1, prior art on the record)  a process performed by a computing device for authentication of a user to access a web-service from another computing device. In some aspects, a process is executed by a mobile device configured for user initiated authentication on the mobile computing device to access a web-service from another computing device different from the mobile computing device. Some aspects of a process or computer implemented method include: obtaining, by an application executing within a client execution environment of a first computing device, a registration value corresponding to a web-service to be accessed from a second computing device; transmitting, from the first computing device, the registration value over a secure session to a server, the server being different from the second computing device; establishing, by the application, a set of credentials within a secure memory by a co-processor of a trusted execution environment of the first computing device, the co-processor being a different processor from a central processing unit of the first computing device; requesting, by the application, from the trusted execution environment, a first key of a key-pair corresponding to a second key of the key-pair maintained in the secure memory and, for at least one credential in the set of credentials, a representation generated within the trusted execution environment, wherein the representation is indicative of a value of the corresponding credential, and the representation does not reveal the value; transmitting, from the first computing device, the representation and the first key or data corresponding to the representation and the first key over the secure session to the server (Avetisov  , Paragraph 0007). 
 	Further, Avetisov  discloses a process performed by a computing device for authentication of a user to access a web-service from another computing device. In some aspects, a process is executed by a mobile device configured for user initiated authentication on the mobile computing device to access a web-service from another computing device different from the mobile computing device. Some aspects of a process or computer implemented method include: establishing, by an application executing within a client execution environment of a first computing device, a set of credentials within a secure memory by a co-processor of a trusted execution environment of the first computing device, the co-processor being a different processor from a central processing unit of the first computing device. 
	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards smart contract code that is verified by storing smart contract code, identifying a type system for verifying a determinism of the smart contract code based on a first set of security-level values and a second set of security level values, and verifying the determinism of the smart contract code by taking the first set of security-level values as deterministic values and the second set of security level values as non-deterministic values.. 
	The subject matters of the independent claims 1, 9, and 15 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that recite: “..  determining whether or not the smart contract code is deterministic by applying a type system to the smart contract code based on a first set of security level values and a second set of security level values; wherein the first set of security level values as-comprise deterministic values and the second set of security level values as-comprise non-deterministic values, and the determination is performed based on an annotation within the smart contract code..” in combination with the rest of the limitations recited in the independent claim 1.
 	Independent claims 9 and 15 recite similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
 	Specifically, the substances of applicant’s arguments in pages 7-9 of the REMARKS filed on 07/24/2022 as cited above (under “Response to Arguments” section) in view of the claim amendments has been fully considered and are persuasive. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 9, and 15 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498